 HUDSON HOSIERY COMPANY7apparently not more than $260,000 represents goods purchased locallybut originating out of State.During this same period the Employermade sales totaling about $820,000, all to purchasers within the Stateof Georgia.Approximately 95 percent of these sales were to retailstores, the remaining 5 percent being to local jobbers who sell only toindependent retail establishments within a 25-mile radius of Atlanta,Georgia.Over $400,000 worth of sales were made to retail outlets inGeorgia of the A & P Tea Company, Colonial Stores, the KrogerCompany, and other multistate chains.However, the record does notdemonstrate that any of these retail stores sell goods out of the Stateof Georgia in the amount of $25,000 annually.On the basis of the above facts and on the record as a whole, wefind that the operations of the Employer do not meet any of theapplicable standards set up by the Board to determine the assertion ofjurisdiction.'Accordingly, we find that it will not effectuate thepolicies of the Act to assert jurisdiction in this case, and we willdismiss the petition herein.OrderIT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.1Cf.Stanialaus Implement and Hardware Company,Ltd., 91NLRB618;Hollow TreeLumber Company,91 NLRB 635,Federal DairyCo, Inc, 91 NLRB638;Dorn's House ofMiracles, Inc.,91 NLRB 632 ;andThe Rutledge Paper ProductsCo , 91 NLRB 625.HUDSON HOSIERY COMPANYandAMERICANFEDERATION OF HOSIERYWORKERS, A. F. OF L.Case No. 34-RC-289.February 6, 1952Supplemental Decision and OrderOn August 14, 1951, pursuant to a Board Decision and Direction ofElection 1 an election was held 'under the direction of the RegionalDirector for the Fifth Region among certain employees of HudsonHosiery Company, herein called the Employer, at its Monroe Streetplant in Charlotte, North Carolina.Thereafter, a tally of ballots wasfurnished the parties which showed that of approximately 900 eligiblevoters, 839 cast valid ballots, of which 267 were for and 572 againstthe Petitioner, and 18 ballots were challenged.2On August 20, 1951, the Petitioner filed objections to the electionwith the Regional Director.On January 7, 1952, the Regional Direc-tor, after investigating the Petitioner's objections, issued his report195 NLRB 250.2As the challenges were insufficient to affect the results of the election,the RegionalDirector made no investigation or report thereon.98 NLRB No. 7. 8DECISIONSOF NATIONALLABOR RELATIONS BOARDon objections, recommending that the objections be overruled and thatthe petition be dismissed.On January 10, 1952, the Petitioner filed exceptions to the reporton objections,allegingthat the Employer had interfered with theelection by promisinga pensionplan for all employees and a wageincrease for preboarding employees in a letter sent to its employeeson August 10, 1951. The pertinent sections of that letter read asfollows :Another rumor has it that we are going to buy a new type ofmachine which cuts out pre-boarding.That is absolutely untrue.There is such a machine but we do not like it at all, and have nointention whatever of discontinuing pre-boarding.We wouldlike to be able to state what our plans are with respect to wagesand rates in pre-boarding but we understand that it is not properfor us to do so in view of the pending election.I understand that the Union is also putting out the claim thatthe pension plan which we have been working on is not nearly asgood as the pension plan in some of the Union plants.On theother hand, we are convinced that the pension system which wehave been trying to work out is just as good and better than anyof the others we know about.And bear in mind that theUNIONWILL NEVER PAY FOR ANY PENSION PLAN OF ANYSORT ANYHOW !The Petitioner did not deny the truth of the allegations in this letteras to rumors circulated by the Petitioner about the Employer's in-tentions concerning preboarding operations and a tentative pensionplan.The Employer had the right to answer claims made to its em-ployees by the Petitioner, and to state its own position in these matters.Furthermore, the August 10 letter did not promise the employees awage increase or a pension plan.We 3 therefore find that this letter,read by itself, does not contain any promise of benefit designed to in-terfere with the employee's free choice of a bargaining representative.Nor can such a promise be inferred, as the Petitioner contends, by read-ing the August 10 letter in conjunction with a letter of August 4, ad-dressed by the Employer to its employees, which does not mention apension plan and discusses wages in general terms only.We thereforefind that the Employer's letters contain only campaign literature ofthe type sanctioned by Section 8 (c) of the Act.Accordingly, we find that the Petitioner's objections do not raisematerial issues with respect to the conduct of the election, and herebyoverrule the objections.As a majority of the votes were cast againstthe Petitioner, we shall dismiss the petition.3Pursuant to the provisions of Section3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [MembersHouston,Murdock,and Styles]. AMERICAN CYANAMID COMPANY9OrderA majority of the valid ballots counted having been cast against thePetitioner, it is hereby ordered that the petition herein be, and ithereby is, dismissed.AMERICAN CYANAMID COMPANY, CALCO CHEMICAL DIVISIONandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, CIO,PETITIONER.Case No. 9-RC-1328.February 7, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Curry, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.,Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.On February 6, 1948, following a stipulation for certificationupon consent election, the Intervenor was certified as the exclusivebargaining representative of the production and maintenance em-ployees of the Employer.3 . On March 17, 1948, the Intervenor wasauthorized to enter into a union-security agreement with the Employerfor its production and maintenance employees .4Commencing in1948, the Employer and the Intervenor have had continuous con-tractual relations culminating in the current contract, which was exe-cuted on May 11, 1950. On November 20, 1950, this contract wasamended, and, as amended, is effective until May 17, 1952.On August 22, 1951, the Petitioner asked the Employer for recog-nition as the bargaining representative of the Employer's produc-tion and maintenance employees.The Employer made no reply,and on August 23, 1951, the Petitioner filed the instant petition forcertification.'The Intervenor,in its brief, renewed its motion made at the hearing, which thehearing officer overruled,that the testimony of Donald Sandford as to the average attend-ance at meetings of the Intervenor be stricken from the record on the ground that it washearsay.As we have not relied upon this testimony in reaching our decision herein, wedo not consider it necessary to pass upon the motion.2 International Chemical Workers Union,Local 275, AFL, was permitted to interveneon the basis of its current contract with the Employer.3 9-RM-11.* 9-UA-154.98 NLRB No. 5.